FILE COPY




                                   No. 07-14-00433-CR


Ex parte Thomas Michael Dixon                §     From the 140th District Court
                                                    Of Lubbock County
                                             §
                                                   March 6, 2015
                                             §
                                                   Opinion Per Curiam
                                             §

                                   J U D G M E N T

       Pursuant to the opinion of the Court dated March 6, 2015, it is ordered, adjudged

and decreed that the order of the trial court be affirmed.

       It is further ordered that appellant pay all costs in this behalf expended for which

let execution issue.

       It is further ordered that this decision be certified below for observance.

                                           oOo